DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 30 and 31 recite the solvent “consisting of” water or “consisting essentially of” water. Neither original specification nor original claims contain support for these limitations.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly presented claims introduced the limitation of “wherein said at least one aqueous solvent does not have a substantial concentration of ethanol”.
The term “substantial concentration” in claims 24 and 47 is a relative term which renders the claim indefinite. The term ““substantial concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims do not recite any particular concentration of ethanol in the aqueous solvent.
Claim 47 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. A method of making a flavored beer product The omitted steps are:  the steps of providing beer product and contacting beer product with wood.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24-25, 28-29, 32, 36-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 6,203,836) in view of Huige (US 2003/0008036 A1).
All previously presented claims 1-23 have been cancelled. New claims 24-48 have been presented in the Reply to the Non-Final Office action mailed 06/23/2022, filed 08/25/2022.
Representative independent claim 24 recites the following limitations:
A method of making a flavored beer product, comprising:
a) providing at least one sample of wood; wherein said at least one sample of wood comprises fruit tree wood, nut tree wood, BBQ wood, or a combination thereof;
b) providing at least one aqueous solvent; wherein said at least one aqueous solvent does not have a substantial concentration of ethanol;
c) providing at least one sealed container;
d) providing at least one heat source;
e) providing at least one pressure source;
f) contacting said at least one sample of wood with said at least one aqueous solvent in said at least one sealed container to provide at least one reaction mixture comprising at least one bulk aqueous solvent; wherein said at least one bulk aqueous solvent does not have a substantial concentration of ethanol;
g) exposing said at least one container with said at least one reaction mixture to at least one of:
1) heat from said at least one heat source; 
2) pressure from said at least one pressure source;
h) reacting said at least one reaction mixture under a regime of conditions comprising at least one of: 1) temperature, 2) pressure, and 3) time; to provide at least one flavored extract of wood that does not have a substantial concentration of ethanol; and
i) combining at least one base beer product with said at least one flavored extract of wood to provide at least one flavored beer product.
The previously presented claim 22 recited the following limitations:
22. A method of making a flavored extract of a natural product such as wood; comprising:
a) providing at least one type of wood;
b) providing at least one solvent comprising water;
c) providing at least one sealed container;
d) providing at least one of:
                  i. at least one heat source; 
                 ii. at least one pressure source;
e) contacting said at least one type of wood with said at least one solvent in said at least one sealed container to provide at least one reaction mixture comprising at least one bulk solvent;
f) exposing said at least one container with said at least one reaction mixture to at least one of:
               i. heat from said at least one heat source; 
               ii. pressure from said at least one pressure source;
g) reacting said at least one reaction mixture under a regime of conditions comprising one or more of the variables:
                 i. temperature; 
                  ii. pressure;
                 iii. time;
wherein said regime of conditions results in at least one wood, its components, or
a combination thereof, being extracted, degraded, reacted, solubilized, fermented,
or a combination thereof, into said at least one bulk solvent.
Hence, the new set of claims contains limitations that have not been previously presented and considered:
---comprises fruit tree wood, nut tree wood, BBQ wood, or a combination thereof;
---aqueous solvent does not have a substantial concentration of ethanol.
In regard to claims 24 and 47, Gross discloses a method of making a product that comprises a flavored extract of wood (Claim 4, A method of using the product according to claim 1 to improve the flavor of a pre-determined quantity of said ethanol-containing beverage which comprises:
contacting an amount of said wood product with said ethanol-containing beverage for a period of time effective to produce said improvement in flavor), comprising: b. providing at least one flavored extract of wood (Col. 8, Lns. 64-65, flavor enhanced liquid ... removed from the wood particles; Col. 4, Lns. 34-37, tannins in oak is readily extracted into ethanol containing liquids and is an important contributor to flavor development during the contact of the ethanol containing liquid with the wood during aging; Claim 1) made by the process of; i. providing at least one type of wood (Col. 11, Ln. 41, roasted wood product); providing at least one solvent comprising water (Col. 11, Ln. 44, 62.5% ethanol and 37 .5% water); iii. providing at least one sealed container (Col. 11, Ln. 42, sealed glass vessel); iv. providing at least one of: 1. at least one heat source (Col. 11, Lns. 46-47, The heat was turned on and the temperature reached 40 C within 30 minutes); 2. at least one pressure source; v. contacting said at least one type of wood with said at least one solvent in said at least one sealed container to provide at least one reaction mixture comprising at least one bulk solvent (Col. 11, Lns. 41-46, The roasted wood product from Example A-1 (23 g) was placed in a 1000 ml sealed glass vessel. Two hundred sixty-three milliliters of grain neutral spirits, comprising 62.5% ethanol and 37.5% water, were added to the container. The reaction vessel was filled approximately 40% full by the solid/liquid mixture); vi. exposing said at least one container with said at least one reaction mixture to at least one of: 1. heat from said at least one heat source (Col. 11, Lns. 46-47, The heat was turned on and the temperature reached 40 C. within 30 minutes); 2. Pressure from said at least one pressure source; vii. reacting said at least one reaction mixture under a regime of conditions comprising one or more of the variables: 1. temperature; 2. pressure; 3. time (Col. 11, Lns. 46-48, The heat was turned on and the temperature reached 40 C within 30 minutes. The temperature was maintained at 40 C. for 12 hours); wherein said regime of conditions results in at least one wood, its components, or a combination thereof, being extracted, degraded, reacted, solubilized, fermented, or a combination thereof, into said at least one bulk solvent (Col. 11, Lns. 48-51, The mixture was allowed to cool. The solids were separated and placed in a sealed container. The liquid was retained for redistillation and reuse; Col. 8, Lns. 64-65, flavor enhanced liquid ... removed from the wood particles; Col. 4, Lns. 34-37, tannins in oak is readily extracted into ethanol containing liquids and is an important contributor to flavor development during the contact of the ethanol containing liquid with the wood during aging). 
Gross is silent as to wood product intended for the preparation of the beer product.
Huige is in the field of flavoring beer with wood chips (Huige, Abstract) and teaches a beer product (Huige, Para. (0047), The oak chips and/or the high temperature extract were used in the amount (or equivalent amount in the case of the extract) of about 4.5 g/gal of beer (about 1190 ppm); Claim 1, to produce a fermented malt beverage); a. providing at least one base beer product (Huige, Para. [0047); Claim 1 ); and c. combining said at least one base beer product with said at least one flavored extract of wood to make at least one beer product (Huige, Para. [0047); Claim 1 ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gross with the teaching of Huige for the purpose of producing a beer which is more pleasing and mellow than conventional beers (Huige, Abstract) thereby enhance sales.
In regard to the recitation of the aqueous solvent does not have a substantial concentration of ethanol (claim 24 and 36), it is noted that the instant claims do not specify the concentration of ethanol in aqueous solvent.  Gross discloses that solvent comprises ethanol, water, or a combination thereof (Col. 11, Ln. 44, 62.5% ethanol and 37.5% water). The solvent contains water. Hence, the solvent is aqueous and contains ethanol. Since the instant claim does not specify the range of concentration of ethanol in aqueous solvent, Gross meets the limitation of solvent does not have a substantial concentration of ethanol.
In regard to the recitation of “providing at least one sample of wood; wherein said at least one sample of wood comprises fruit tree wood, nut tree wood, BBQ wood, or a combination thereof” in claim 24, it is noted that claim 29 further limits the wood of claim 24 to oak. Since Gross discloses wood comprises oak, Gross also meets the limitation of claim 1 (Col. 4, Lns. 34-37, tannins in oak).  In regard to the wood sample of claims 24 and 28, Gross discloses “[w]hite oak, red oak, chestnut oak, red or sweet gum, sugar maple, yellow or sweet birch, white ash, Douglas fir, beech, black cherry, sycamore, redwood, spruce bald cypress, elm and basswood have been used. These and other woods can be used in our process” (Col. 4, Ln. 9-13).
In regard to claim 25, modified Gross discloses the method of claim 1, wherein said wood is treated wood (Col. 11, Ln. 41, roasted wood product).
In regard to claim 29, modified Gross discloses the method of claim 1, wherein said wood comprises oak (Col. 4, Lns. 34-37, tannins in oak).
In regard to claim 32, modified Gross discloses the method of claim 1, wherein said container can be substantially airtight or airtight when in operation (Col. 11, Lns. 41-46, The roasted wood product from Example A-1 (23 g) was placed in a 1000 ml sealed glass vessel).
In regard to claim 34, modified Gross discloses the method of claim 1, wherein said heat source is an electric source (Col. 9, Lns. 60-65, The rotisserie rotated at 5 RPM under one 1250 watt resistance coil).
In regard to claims 37-38, modified Gross discloses the method of claim 1, wherein said temperature is at a range between about 33 F and about 300F (Col. 11, Lns. 41-46, The heat was turned on and the temperature reached 40° C. within 30 minutes. The temperature was maintained at 40° C. for 12 hours).
In regard to claim 41, modified Gross discloses the method of claim 1, wherein said reaction is run at a time between about 1 hour and about 1 year (Col. 11, Lns. 41-46, The heat was turned on and the temperature reached 40° C. within 30 minutes. The temperature was maintained at 40° C for 12 hours).
In regard to claims 42 and 48, modified Gross discloses the process of claim 1, and discloses a product made by the process (Claim 4, A method of using the product according to claim 1 to improve the flavor of a pre-determined quantity of said ethanol-containing beverage which comprises: contacting an amount of said wood product with said ethanol-containing beverage for a period of time effective to produce said improvement in flavor).
In regard to claims 39 and 40, it is noted that application of pressure is not required by claim 24.Claim 39 and 40 further limit optional application.
In regard to claims 43-45, Huige is in the field of flavoring beer with wood chips (Huige, Abstract) and teaches a beer product (Huige, Para. (0047), The oak chips and/or the high temperature extract were used in the amount (or equivalent amount in the case of the extract) of about 4.5 g/gal of beer (about 1190 ppm); Claim 1, to produce a fermented malt beverage); a. providing at least one base beer product (Huige, Para. [0047); Claim 1 ); and c. combining said at least one base beer product with said at least one flavored extract of wood to make at least one beer product (Huige, Para. [0047); Claim 1 ). One of ordinary skill in the art would have been motivated to employ any available beer product.
In regard to claim 46, it is noted that one of ordinary skill in the art would have been motivated to use various concentrations of wood extract based on the desired organoleptic profile of the final product and the amount of extract used.
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 6, 203, 836) in view of Huige (US 2003/0008036 A1) as applied to claim 24 above and further in view of Hall et al (US 2018/0305649).
In regard to claim 3, modified Gross discloses the method of claim 2. Gross fails to explicitly disclose wherein said treated wood is treated by charring, soaking in spirits, wine, sake, mead, beer, or other flavored or unflavored liquid, alcoholic beverage, or non-alcoholic beverage, or a combination thereof. Hall et al is in the field of alcoholic beverages having the sensory characteristics of a traditionally aged distilled spirit (Hall et al, Abstract) teaches wherein said treated wood is treated by charring, soaking in spirits, wine, sake, mead, beer, or other flavored or unflavored liquid, alcoholic beverage, or non-alcoholic beverage, or a combination thereof (Hall et al, Para. (0043), sherry oak cask wood chips charred on a single size; Claim 9). It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify Gross with the teaching of Hall et al for the purpose of providing a different flavor profile to finished product thereby broadening the group of potential customers.
In regard to claim 5, modified Gross discloses the method of claim 1. Gross fails to explicitly disclose wherein said wood is from unused or used barrels from brewing, wine making, sake making, mead making, spirit making, or a combination thereof. Hall et al teaches wherein said wood is from unused or used barrels from brewing, wine making, sake making, mead making, spirit making, or a combination thereof (Hall et al, Para. (0022], The wood chips may be from previously-used casks). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gross with the teaching of Hall et al for the purpose of reusing and/or recycling materials created or used during the process thereby producing a product in a more environmentally friendly process.

Claim(s) 33 and 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 6, 203, 836) in view of Huige (US 2003/0008036 A1) as applied to claim 24 above and further in view of Watson et al (US 2011/0070331 A1).
In regard to claim 9, modified Gross discloses the method of claim 1. Gross fails to explicitly disclose wherein said pressure source is a pressure cooker, an autoclave, a sealed container, air pressure, water pressure, steam pressure, heat generated pressure or a combination thereof. Watson is in the field of accelerating the aging of ethanol-based beverages (Watson, Abstract) and teaches wherein said pressure source is a pressure cooker, an autoclave, a sealed container, air pressure, water pressure, steam pressure, heat generated pressure or a combination thereof (Watson, Para. (0059), At 912, kinetic energy of the mixture may be increased by, for example, increasing a pressure of the mixture. Step 910 also increases the kinetic energy of the mixture and, in some instances, would increase a pressure of the mixture, for example, where a pressure seal is utilized). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gross with the teaching of Watson for the purpose of increasing the kinetic energy without the need for heating that could deteriorate flavor compounds thereby maintaining a desired flavor profile from the wood extract.
In regard to claim 20, modified Gross discloses the method of claim 1. Gross fails to explicitly disclose wherein any ethanol in said flavored extract of wood is removed or reduced in concentration by distillation, fractionating column distillation, heating to about 176 F but less than about 212 F to drive off ethanol and retain water, freezing to freeze water but not ethanol, rotary evaporation, freeze drying, or a combination thereof. Watson teaches wherein any ethanol in said flavored extract of wood is removed or reduced in concentration by distillation, fractionating column distillation, heating to about 176 F but less than about 212 F to drive off ethanol and retain water, freezing to freeze water but not ethanol, rotary evaporation, freeze drying, or a combination thereof (Watson, Para. (0049), FIG. 3 shows an example system 300 for capturing and recycling heat from waste liquid resulting during distillation. As shown, a heat source 306 may be applied to waste liquid 304 to cause alcohol 302 contained in the waste liquid to be evaporated. The alcohol 302 may be condensed and collected). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gross with the teaching of Watson for the purpose of reusing and/or recycling materials created or used during the process thereby producing a product in a more environmentally friendly process.

Claim(s) 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 6,203,836) in view of Huige (US 2003/0008036 A1) and further in view of and further in view of Howell et al (US 5,102,675).
In regard to claims 30 and 31, Gross, II et al is silent as to the solvent “consisting of” water or “consisting essentially of” water.
Gross, II et al discloses washing the wood particles with water and ethanol under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60). 
Gross, II et al teaches that the wood particles are washed with the combination of water and ethanol. 
Howell et al is relied upon as a teaching of washing the wooden particles with “aqueous solution of water or water and ethanol”. Howell et al teaches “[a] method for producing and using oak chips or other divided forms of the oak for aging wine” (Abstract). Howell et al teaches a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines. In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).

Howell et al teaches that soaking of wood in hot water or treatment of wood with a mixture of ethanol and water could be used in order to remove flavor components produced by lactones (Col. 6 lines 1-8):
Extraction of Lactones--In freshly dried oak, there are abundant quantities of flavor components produced by lactones. These are the flavors which are of primary importance in aging bourbon whiskey, and are deemed unrefined in most wines. A soak with hot water or ethanol and water prior to or after drying and toasting eliminates the majority of these components. This extraction can be done before or after toasting.

Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone under constant agitation or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Howell et al suggests that soaking the wood prior to toasting with hot water and the combination of water and ethanol produces the same or similar result of the undesired flavor components removal. State somewhat differently, Howell et al suggests that washing/soaking of wood particles with only water under agitation OR with water and ethanol may be employed in the removal of unwanted substances from wood.
One of ordinary skill in the art would have been motivated to modify Gross, II et al in view of Howell et al and to employ water that does not contain ethanol as a washing medium based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Since Howell et al teaches 1% ethanol solution and zero percent ethanol solution is capable of removal of unwanted substances from wood, one of ordinary skill in the art would have been motivated to vary concentration of ethanol in the treatment solution including values infinitely close to zero in order to remove undesirable substances from wood particles.

Response to Arguments
Applicant's arguments filed 08/25/2022have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding wood sample as claimed, it is noted that Gross discloses “[w]hite oak, red oak, chestnut oak, red or sweet gum, sugar maple, yellow or sweet birch, white ash, Douglas fir, beech, black cherry, sycamore, redwood, spruce bald cypress, elm and basswood have been used. These and other woods can be used in our process” (Col. 4, Ln. 9-13). Hence, Gross meets the limitation of wood sample being fruit tree wood, nut wood, BBQ wood, or a combination thereof.
Further in regard to the recitation of “providing at least one sample of wood; wherein said at least one sample of wood comprises fruit tree wood, nut tree wood, BBQ wood, or a combination thereof” in claim 24, it is noted that claim 29 further limits the wood of claim 24 to oak. Since Gross discloses wood comprises oak, Gross also meets the limitation of claim 24 (Col. 4, Lns. 34-37, tannins in oak).  
 In response to Applicant’s arguments regarding the recitation of the aqueous solvent does not have a substantial concentration of ethanol (claim 24 and 36), it is noted that the instant claims do not specify the concentration of ethanol in aqueous solvent.  Gross discloses that solvent comprises ethanol, water, or a combination thereof (Col. 11, Ln. 44, 62.5% ethanol and 37.5% water). The solvent contains water. Hence, the solvent is aqueous and contains ethanol. Since the instant claim does nopt specify the range of concentration of ethanol in aqueous solvent, Gross meets the limitation of solvent does not have a substantial concentration of ethanol.
Applicant’s attention is further directed to the rejection of claims 30 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s attention is further directed to the rejection of claims 24-48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In response to Applicant’s arguments regarding the solvent “consisting of” water or “consisting essentially of” water, it is noted that claim(s) 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 6,203,836) in view of Huige (US 2003/0008036 A1) and further in view of and further in view of Howell et al (US 5,102,675). Gross, II et al teaches that the wood particles are washed with the combination of water and ethanol. Howell et al is relied upon as a teaching of washing the wooden particles with “aqueous solution of water or water and ethanol”. Howell et al teaches “[a] method for producing and using oak chips or other divided forms of the oak for aging wine” (Abstract). Howell et al teaches a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines. In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).

Howell et al teaches that soaking of wood in hot water or treatment of wood with a mixture of ethanol and water could be used in order to remove flavor components produced by lactones (Col. 6 lines 1-8):
Extraction of Lactones--In freshly dried oak, there are abundant quantities of flavor components produced by lactones. These are the flavors which are of primary importance in aging bourbon whiskey, and are deemed unrefined in most wines. A soak with hot water or ethanol and water prior to or after drying and toasting eliminates the majority of these components. This extraction can be done before or after toasting.

Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone under constant agitation or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Howell et al suggests that soaking the wood prior to toasting with hot water and the combination of water and ethanol produces the same or similar result of the undesired flavor components removal. State somewhat differently, Howell et al suggests that washing/soaking of wood particles with only water under agitation OR with water and ethanol may be employed in the removal of unwanted substances from wood.
One of ordinary skill in the art would have been motivated to modify Gross, II et al in view of Howell et al and to employ water that does not contain ethanol as a washing medium based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Since Howell et al teaches 1% ethanol solution and zero percent ethanol solution is capable of removal of unwanted substances from wood, one of ordinary skill in the art would have been motivated to vary concentration of ethanol in the treatment solution including values infinitely close to zero in order to remove undesirable substances from wood particles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791